Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 8-18, 20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Becker et al. (WO 2010092253).
Re’ Claim 1. Becker discloses A system comprising: a mobile vehicle (See for example Boat in Figs. 7-8); and a spooling apparatus 18 mounted on the mobile vehicle and comprising: a filament feeding mechanism 98, 36 for deploying and retracting a filament 12 from the spooling apparatus to an aerial vehicle 10; an exit geometry sensor 34, 75, 76 for sensing an exit geometry of the filament from the spooling apparatus; and a controller 22 for controlling the system.
Re’ Claims 10, 14, The rejection of claim 1 is applied mutatis mutandis to the limitations of the method claims 10 and 14. 
Becker further teaches that the controller controls the aerial vehicle to maintain a position or set point in relation to the exit geometry of the cable from the spooling apparatus to the aerial vehicle, specifically by controlling the control surfaces of the aerial vehicle and also by declutching the reel and controlling the speed of the cable length unwound from the winch. (See end of the description from “The control control unit 22 preferably comprises an automaton programmed to carry out the following operations:” until the end) 
Re’ Claim 2, 11, 15. Becker discloses The system of claim 1, wherein the controller is configured to control the filament feeding mechanism to feed and retract the filament based on the exit geometry when the mobile vehicle/spooling apparatus moves (inherent in the movement of the boat on the water).
Re’ Claim 3, 12, 16. Becker discloses The system of claim 2, wherein the controller is configured to control the filament feeding mechanism to feed and retract the filament based on the exit geometry when the aerial vehicle is controlled to follow movement of the mobile vehicle. (end of the disclosure “controlling the position of the aerodyne so that the latter performs a determined flight;”)
Re’ Claim 4, 13, 20, Becker discloses The system of claim 1, wherein the exit geometry sensor comprises: a tube 77 coaxially surrounding a portion of the filament at a point where the filament exits the spooling apparatus; and a position sensor 75, coupled to the tube, for measuring an angular position of the tube. 
Re’ Claim 5, 17. Becker discloses The system of claim 1, wherein the spooling apparatus is configured to draw power from the mobile vehicle (inherently as the device would not work without power from the boat).
Re’ Claim 6, 18. Becker discloses The system of claim 1, wherein the aerial vehicle is collapsible (Fig. 3 shows a deconstruction of the aerial vehicle).
Re’ Claim 8. Becker discloses The system of claim 1, further comprising the aerial vehicle 10.
Re’ Claim 9. Becker discloses The system of claim 8, wherein the aerial vehicle 10 is unmanned.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al. (WO 2010092253).
Re’ Claim 7, 19. Becker does not specifically disclose The system of claim 1, wherein the spooling apparatus is configured to receive global positioning system (GPS) coordinates of the aerial vehicle from the aerial vehicle. Becker does teach determining the exact position of the aerial vehicle. It would have been obvious to one of ordinary skill in the art at the time of the invention to use GPS coordinates transmitted from the aerial vehicle to make the process of determining the vehicles position globally easier in order to provide that information to other control systems, data collection stations, ground hubs, remote units etc. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642